ACCEPTED
                                                                                                                         03-14-00819-cv
                                                                                                                                3921784
                                                                                                               THIRD COURT OF APPEALS
                                                                                                                          AUSTIN, TEXAS
                                 THORNTON, BIECHLIN, SEGRATO,                                                       1/27/2015 4:39:40 PM
                                                                                                                       JEFFREY D. KYLE
                                     REYNOLDS & GUERRA, L.C.                                                                      CLERK


                                                   ATTORNEYS AT lAW

                                                                                                    RECEIVED IN
                                            912 S. CAPITAL OF TEXAS HIGHWAY                    3rd COURT OF APPEALS
  MICHAEL J. CLARK                                      SUITE300                                   AUSTIN,  TEXAS
                                                                                                      RIO GRANDE VALLEY
      E-MAIL ADDRESS:                         AUSTIN, TEXAS 78746-5242                         1/27/2015 4:39:40 PM
MClARK@THORNTONFIRM.COM                             (512) 329-6666                                       SAN ANTONIO
                                                  FAX (512) 327-4694                             JEFFREY D. KYLE
                                                                                                        Clerk

                                                 January 27,2015


ViaE-file:
Third Court of Appeals
Comtland Crocker, Deputy Clerk
P.O. Box 12547
Austin, Texas 78711


          RE:           Appellate Docket No. 03-14-00819-CV; Appellate Case Style: Weirich, Judy vs.
                        IESI Corporation and Southside Wrecker, Inc. in the 3'd Comt of Appeals, Austin,
                        Texas

          RE:           Cause No. CV07387; Weirich, Judy v. IESI Corporation and Southside Wrecker,
                        Inc.; in the 424th Judicial District Court, Blanco County, Texas


Dear Mr. Crocker:

        Although I did receive the attached notification by e-mail on December 31, 2014, I am
writing to correct my e-mail address after Plaintiff/Appellant's Attorney submitted his Docketing
Statement with an incorrect e-mail address for me. Please update to mclark@thorntonfiim.com
so that I can continue to receive filings on this matter.

       Thank you for your assistance.               Please contact me or my assistant if you have any
questions.

                                                                     ery. tr.uly yours,
                                                                              1~:\._../)
                                                              v.··                        1.

                                                              1{ / 1 . -
                                                              [!vt,uG
                                                              Michael J. ' 1 k

MJC/kms
Enclosme

         Via E-mail:
cc:      George Petras
         Zachary Hudler
                                                                                                  ~·!Lh   COPY




                                          COURT OF APPEALS
                                               THIRD DISTRICT OF TEXAS
                                               P.O. BOX 12547, AUSTJN, TEXAS 78711-2547
                                                      www.txcourts.gov/3rdcoa.aspx
                                                             {512) 463-1733



J. WOODFIN JONES, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
JEFF L. ROSE, illSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
                                            December 31, 2014

Mr. Zachary P. Hudler                                       Mr. Michae!J. Clark
Zachary P. Hudler, PC                                       Thornton Biechlin Segrato Reynolds & Gu
P. 0. Box 1728                                              912 S Capital of Texas Hwy Ste 300
Johnson City, TX 78636                                      West Lake Hills, TX 78746-5242
* DELNERED VIA E-MAIL*                                      * DELIVERED VIA E-MAIL *
Mr. George J. Petras Iv
Henslee, Fowler, Hepworth & Schwartz, Pile
816 N. Congress, Suite 800
Austin, TX 78701-2334
*DELIVERED VIA E-MAIL*

RE:      Court of Appeals Number:       03-14-00819-CV
         Trial Court Case Number:       CV07387

Style:    Judy Weirich
          v. IESI Corporation and Southside Wrecker, Inc.

Dear Counsel:
        The Court has been advised that appellant has given notice of appeaL The cause in this Court will
bear the number and style shown above. Appellant is requested to forward the $195.00 filing fee and a
docketing statement to this Court on or before January 08, 2015. See Tex. R. App. P. 5, 32.1. If appellant
has not already done so, he must make a written request to the clerk and the court reporter and make
arrangements for payment of the record within ten days of the receipt ofthis notice. See Tex. R. App. P.
34.6(b)(l).

                                                        Very truly yours,

                                                        JEFFREY D. KYLE, CLERK



                                                        BY:    ~'*/~,,/ ~"~*
                                                              Courtland Crocker, Deputy Clerk


cc:      The Honorable Debby Elsbury                    Ms. Stephanie Larsen